[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                               FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                            DEC 19, 2007
                                No. 07-11778              THOMAS K. KAHN
                          ________________________            CLERK


                     D. C. Docket No. 05-00007-CV-CAR-5

MARZETTA DENNIS,

                                                          Plaintiff-Appellant,

                                     versus

PUTNAM COUNTY BOARD OF EDUCATION, et al.,

                                                                 Defendants,

WILLIAM GILBERT,
individually and in his official capacity as
Putnam County
Head Start Director,
GEORGIA SMITH,
individually and in her official capacity as
Chairman
of Putnam County Head Start Policy Council,
PUTNAM COUNTY SCHOOL DISTRICT,


                                                     Defendants-Appellees.
                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Georgia
                           _________________________

                                    (December 19, 2007)

Before EDMONDSON, Chief Judge, WILSON, Circuit Judge, and MARTINEZ,*
District Judge.

PER CURIAM:

       Marzetta Dennis appeals, pro se, the district court’s grant of summary

judgment in favor of defendants in her First Amendment retaliation suit filed

pursuant to 42 U.S.C. § 1983. For the reasons set forth below, we affirm.

                                      BACKGROUND

       Dennis began working as the fiscal officer for the Putnam County School

District Head Start program (“Head Start”) in July 2002. In March 2003, Dennis

disseminated a letter alleging financial improprieties involving Head Start’s

director, Defendant William Gilbert. The Head Start Policy Council (“Policy

Council”) then met on multiple occasions to consider Dennis’s allegations. Dennis

alleged in her complaint that the Policy Council, of which Defendant Georgia

Smith was a member, terminated her employment as fiscal officer because of the



       *
         Honorable Jose E. Martinez, United States District Judge for the Southern District of
Florida, sitting by designation.

                                                2
letter. Smith asserts that the Policy Council terminated Dennis based on a falsified

travel voucher and the Policy Council’s conclusion that Dennis’s accusations

against Gilbert were false.

      The Putnam County Board of Education (“Board”) later determined that the

termination of Dennis was improper and placed Dennis in a secretarial position at

the Board’s office. In September 2003, the Board Superintendent asked Dennis

and her predecessor in the fiscal officer position, Gayle Tidwell, to prepare

confidential lists of concerns about Head Start. Dennis obtained a copy of

Tidwell’s list and gave it, along with her list, to a former Policy Council member

who had become a county commissioner. In response, the Board suspended

Dennis, and Dennis subsequently resigned.

      Dennis claimed in her § 1983 action that both the firing after she

disseminated the letter and the suspension after she gave the information to the

county commissioner violated her First Amendment right to freedom of speech.

Applying the Supreme Court’s recent decision in Garcetti v. Ceballos, — U.S. —,

126 S. Ct. 1951, 164 L. Ed. 2d 689 (2006), the district court concluded that

Dennis’s claims failed as a matter of law because she made the disclosures within

the scope of her employment as fiscal officer. Accordingly, the court entered

summary judgment for the defendants. Dennis filed a timely notice of appeal.



                                          3
                             STANDARD OF REVIEW

      We review a district court’s grant of summary judgment de novo. Holloman

v. Mail-Well Corp., 443 F.3d 832, 836 (11th Cir. 2006).

                                     DISCUSSION

      The Supreme Court explained in Garcetti that “when public employees

make statements pursuant to their official duties, the employees are not speaking as

citizens for First Amendment purposes, and the Constitution does not insulate their

communications from employer discipline.” Garcetti, 126 S. Ct. at 1960. The

Court also advised that the inquiry as to the scope of an employee’s official duties

“is a practical one.” Id. at 1961.

      We agree with the district court’s determination that reporting financial

mismanagement was one of Dennis’s responsibilities as Head Start’s fiscal officer.

Accordingly, the First Amendment does not protect the letter that Dennis

disseminated in March 2003 in her capacity as fiscal officer. Dennis’s disclosure

of the lists in September 2003, however, requires separate analysis.

      The district court did not acknowledge that Dennis was not Head Start’s

fiscal officer when she gave the lists of concerns to the county commissioner.

Nevertheless, even if Dennis was not acting pursuant to her official duties when

she disclosed the lists, she must satisfy the test that the Supreme Court established



                                           4
in Pickering v. Board of Education, 391 U.S. 563, 88 S. Ct. 1731, 20 L. Ed. 2d 811

(1968). The first inquiry under Pickering is whether the employee spoke as a

citizen on a matter of public concern. Garcetti, 126 S. Ct. at 1958. We hold that

Dennis did not, as a matter of law, speak as a citizen on a matter of public concern

when she disclosed the lists.

      Accordingly, because the First Amendment does not protect either of

Dennis’s disclosures, we affirm.

AFFIRMED.




                                          5